COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00192-CV


In the Interest of C.B., A Minor Child   §   From the 233rd District Court

                                         §   of Tarrant County (233-449434-08)

                                         §   July 18, 2013

                                         §   Per Curiam



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM